COURT   OF APPEALS
                                        COURT   OF
                                EIGHTH DISTRICT
                                        APPEALSOF TEXAS
                                     EL PASO,
                                         EIGHTHTEXAS
                                      DISTRICT OF
                                             §
                                          TEXAS
MARIA G. THOMPSON/                       EL PASO,
LUIS MARIONI, D.C.,                          §
                                          TEXAS         No. 08-11-00264-CV

                            Appellant,            §§                    Appeal from the
                                          MAR
v.                                        IA G.    §§ No.            County Court at Law No 5
                                          THO          08-
JAIME STOLAR, M.D.,                       MPS      §§ 11-            of El Paso County, Texas
ALIVIO MEDICAL CENTER,                    ON/          002
ALIVIO TREATMENT CENTERS,                 LUIS     §§ 64-                (TC#2007-4842)
P.A. AND LUIS MARIONI,                    MAR          CV
D.C./MARIA G. THOMPSON,                   IONI     §§
                                          ,             Ap
                            Appellees.    D.C.,    §§ peal
                                                        fro
                                           Appe § m
                                        J Ullant,
                                              D G M Ethe  NT
                                                    §
       The Court has considered this causev. on the Cou record and concludes there was error in the
                                                        nty
judgment. We reverse the trial court’s JAIjudgment as  Cou to Dr. Marioni and render a take nothing
                                          ME           rt at
judgment in his favor.                    STO           La
                                          LAR,           w
       The remainder of the judgment isM.D. affirmed, inNoaccordance with the opinion of this Court.
                                          ,              5
We further order that Dr. Marioni recoverALI from Maria G. Thompson and her sureties, if any,1 for
                                          VIO            of
performance on the judgment and all costs,MED  both in this
                                                        El Court and the court below, for which let
                                          ICAL         Pas
execution issue. This decision shall be certified
                                          CEN      below o for observance.
                                          TER,         Cou
                                          ALI          nty,
       1
         TEX.R.APP.P. 43.5.               VIO          Tex
                                          TRE            as
                                          ATM
                                          ENT          (TC
                                          CEN          #20
                                          TER          07-
                                          S,           484
       IT IS SO ORDERED THIS 8TH DAY OF OCTOBER, 2014.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)